FILE COPY




                                       M A N D A T E

TO THE 116TH DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on 2/19/14, the cause upon appeal
to revise or reverse your judgment between

ONE THOUSAND FIVE HUNDRED SIXTY-                                      Appellant,
FOUR DOLLARS IN UNITED STATES
CURRENCY,

No. 08-13-00312-CV                    and

THE STATE OF TEXAS,                                                   Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this March 4, 2015.

                                                   Denise Pacheco, Clerk




Trial Court No. DC-12-14720-F